               Case 5:21-mj-00012-JPM Document 1 Filed 01/27/21 Page 1 of 1 PageID #: 1

 A0 91 (Rev. 3/99) Criminal Complaint


                             UNITED STATES DISTRICT COURT
                                                                                                   PILED
                                         NORTHERN DISTRICT OF WEST VIRGINIA                       IA
                                                                                                 ~iN272021
          UNITED STATES OF AMERICA                                                         U.S. DISTRICT
                                                                                             WHEELING      ~NND
                                        V.
                                                                                    CRIMINAL COMPLAINT
                     RYAN WOLF
                                                          CASE NUMBER: 5:21 MJ 12




        I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. In or about January 27, 2021, in Ohio County, in the Northern Judicial District of West
Virginia, Defendant did


                    knowingly possess and seek out with intent to view child pornography in violation of Title 18

                    U.S.C. Section 2252A(a)(5)(B).

I further state that I am a Special Agent for the Department of Homeland Security Investigations and that this
Complaint is based on the following facts:


SEE ATTACHED AFFIDAVIT




continued on the attached sheet and made a part hereof:    X YES      0 NO



                                                                Signature of Complainant
Sworn to before me and subscribed in my presence,


                                                           AT   _______          ~ /f 1~   kN
                                                                City and State




James     .   Maz ne, United States Magistrate Judge
Northe        Distr t of West Virginia
